This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-1087

                                   State of Minnesota,
                                      Respondent,

                                            vs.

                                   Paris Pierre Pollard,
                                        Appellant.

                                   Filed June 15, 2015
                                        Affirmed
                                       Ross, Judge

                              Ramsey County District Court
                                File No. 62-CR-13-9061

Lori Swanson, Attorney General, St. Paul, Minnesota; and

John J. Choi, Ramsey County Attorney, Peter R. Marker, Assistant County Attorney, St.
Paul, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Rochelle R. Winn, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Peterson, Presiding Judge; Ross, Judge; and Johnson,

Judge.

                         UNPUBLISHED OPINION

ROSS, Judge

         Paris Pollard shoved his way into the apartment of a woman who had just argued

with Pollard’s mother. He learned which one of two occupants was the woman he sought,
and he chased her outside to her car and beat her head against the ground. The state

charged Pollard with first-degree burglary, and a district court found him guilty after a

bench trial. Pollard argues that we must reverse his conviction because the evidence was

insufficient to convict him of first-degree burglary and because he never properly waived

his right to a jury trial. Neither argument persuades us to reverse.

                                          FACTS

       St. Paul police officers learned of a break-in and assault at an apartment on an

evening in October 2013. Police arrived and spoke to J.K., who was injured and bleeding

from her head. J.K. said that Paris Pollard, along with two other men and Pollard’s

mother, Tracey Pollard, had barged into the apartment she shared with her roommate,

T.T. In barging in, Pollard knocked T.T. into the refrigerator. J.K. explained that she

fled and that Pollard pursued her outside, where he pushed her to the ground and

slammed her head into the concrete. Police arrested Pollard and Ramsey County charged

him with first-degree burglary. See Minn. Stat. § 609.582, subd. 1(c) (2012).

       The district court conducted a bench trial. The record includes no formal waiver of

Pollard’s constitutional right to a jury trial. At a hearing two weeks before the trial,

Pollard’s attorney told the district court that Pollard had “indicated to [him] that it would

be [Pollard’s] intent to try this case to the Court and not to a jury.” The only other time a

jury-trial waiver was discussed was on the first day of the bench trial. The district court

judge then stated, “And we are here for trial. As I understand it, Mr. Pollard is waiving

the jury. We’re anticipating a Court trial this afternoon.” The parties agreed with the

judge’s assessment, and Pollard never objected.


                                              2
          J.K. testified that she was taking trash to the garbage dumpsters behind her

apartment building when she encountered her neighbor, Tracey. J.K. and Tracey started

to argue. The argument escalated. Tracey was still screaming at J.K. when J.K. went back

inside.

          J.K. testified that she told T.T. about the argument. Tracey and three men soon

started knocking on the back door of J.K.’s apartment. One of the men was Tracey’s son,

Paris Pollard. As T.T. approached the door, the group opened it themselves and pushed

T.T. aside. T.T. started to call the police but Tracey grabbed the phone from her. J.K.

testified that Pollard approached and confronted her about the argument with his mother.

J.K. ran downstairs with her cell phone, got into her car, and dialed 9-1-1. Pollard

followed after her, pulled her from the car, took her cell phone, and pushed her to the

ground. Pollard repeatedly smashed J.K.’s head into the pavement, and he kicked her in

the face. T.T. went outside and yelled at Pollard, and he fled the area. J.K. and T.T.

called the police. Police arrived and an ambulance took J.K. to the hospital with head

injuries.

          T.T. also testified. She said that after J.K. returned from taking out the trash she

told T.T. about her argument with Tracey. Within twenty minutes, she heard the voices of

people coming up the stairs toward their apartment. Pollard knocked on the door but then

“kind of shoved the door to come in without [T.T.’s] permission,” and he pushed her out

of the way, knocking T.T. into the refrigerator. The state introduced a photo taken after

the incident showing that the refrigerator was askew, appearing to be several inches out

of place. Pollard was followed into the apartment by his mother and two men. He


                                               3
confronted T.T. about being disrespectful to his mother, but Tracey interrupted and

pointed out J.K. as the one she argued with. J.K. fled the apartment and Pollard followed

her downstairs. Still in the apartment, T.T. fought to retrieve her phone from Tracey. She

succeeded and she left the apartment and headed downstairs. She saw Pollard beating

J.K. T.T. testified that she screamed, and Pollard and the two other men then ran off. She

and J.K. called the police and J.K. was taken to the hospital.

       The district court found Pollard guilty of first-degree burglary. It found that the

state had proven beyond a reasonable doubt that, after Pollard entered the apartment

without consent, he committed an assault. The judge stated:

              [T]hat conclusion can be arrived at -- by the evidence the
              State submitted about what Mr. Pollard did immediately after
              entry . . . in essence, that he shoved [T.T.] out of the way, that
              he shoved her so hard that he knocked her into the refrigerator
              and displaced the refrigerator, and that at the time that he did
              that he thought that she was a person who had disrespected
              his mother.

The district court sentenced Pollard to 66 months in prison. Pollard appeals.

                                       DECISION

       Pollard challenges his conviction on two grounds. He argues that the evidence is

insufficient to sustain the conviction of first-degree burglary because the state did not

present evidence that he assaulted T.T. when he pushed her into the refrigerator. Pollard

contends alternatively that we must reverse his conviction because the district court failed

to obtain a valid waiver of his constitutional right to a trial by jury.




                                               4
                                              I

       The state charged Pollard with first-degree burglary under Minnesota Statutes

section 609.582, subdivision 1(c) (2012). For the court to convict Pollard under this

statute, the state needed to prove that Pollard entered a building without consent with the

intent to commit a crime or that he entered a building without consent and committed a

crime while he was in the building. Minn. Stat. § 609.582, subd. 1 (2012). Because the

underlying crime alleged was assault, the state also needed to prove that Pollard assaulted

a person “within the building or on the building’s appurtenant property.” Id., subd. 1(c).

Pollard questions the sufficiency of the state’s evidence supporting the second element—

the assault—because, he argues, the state failed to present any evidence that T.T. suffered

bodily harm from his conduct. We review Pollard’s conviction to determine whether,

considering the evidence in the light most favorable to the verdict, a fact finder could

reasonably conclude that he was guilty of the offense charged. Bernhardt v. State, 684

N.W.2d 465, 476–77 (Minn. 2004).

       An assault can take two forms. One form is “an act done with intent to cause fear

in another of immediate bodily harm.” Minn. Stat. § 609.02, subd. 10(1) (2012). The

other form is “the intentional infliction of or attempt to inflict bodily harm upon another.”

Id., subd. 10(2) (2012). The district court determined that Pollard assaulted T.T. when he

“shoved her so hard that he knocked her into the refrigerator and displaced the

refrigerator.” The state contends that the evidence of Pollard’s shoving T.T. is more than

sufficient to establish that Pollard intended to cause T.T. fear of bodily harm.




                                              5
       The evidence viewed in the light most favorable to the verdict supports the

conclusion that, at the very least, Pollard intended to cause T.T. to fear bodily harm when

he shoved her into the refrigerator while forcing his way into the apartment. “Intent may

be proved by circumstantial evidence, including drawing inferences from the defendant’s

conduct, the character of the assault, and the events occurring before and after the crime.”

In re Welfare of T.N.Y., 632 N.W.2d 765, 769 (Minn. App. 2001). Pollard was physically

aggressive and extremely confrontational when he entered the apartment by force, openly

angry. His conduct resulted in T.T. immediately attempting to call police. After he

pushed his way in and knocked T.T. into the refrigerator, Pollard confronted her about

disrespecting his mother—mistakenly believing that T.T. was the one who had argued

with her. When his mother told Pollard he had the wrong person, he immediately pursued

J.K., following her downstairs and violently assaulting her outside her car. These facts

support the district court judge’s reasonable conclusion that Pollard assaulted T.T. by

intentionally causing her to fear immediate bodily harm, establishing beyond a reasonable

doubt that he had committed a first-degree burglary.

       The state presents alternative theories of assault to sustain the first-degree burglary

conviction, including its contention that Pollard intentionally inflicted bodily harm when

he shoved T.T. or when he beat J.K. outside. Because we conclude that the conviction

can be sustained on the district court’s finding that Pollard assaulted T.T. when he

entered the apartment and shoved her forcefully into the refrigerator, we need not reach

the alternative assault theories.




                                              6
                                             II

       Pollard argues that his conviction should be reversed and the case remanded for a

new trial because the district court failed to obtain a valid waiver of his constitutional

right to a jury trial. A defendant can waive his right to a jury trial when the waiver occurs

“personally, in writing or on the record in open court, after being advised by the court of

the right to trial by jury, and after having had an opportunity to consult with counsel.”

Minn. R. Crim. P. 26.01, subd. 1(2)(a). The state concedes that there was no valid

personal waiver under rule 26.01, but it maintains that reversal is not required.

       Because Pollard did not object to the lack of a proper jury-trial waiver before or

during his trial, we review only for plain error. See State v. Kuhlmann, 806 N.W.2d 844,

852 (Minn. 2011). To meet the plain-error standard, Pollard must show that the district

court’s decision was erroneous, that the error was plain, and that the error affected his

substantial rights. State v. Griller, 583 N.W.2d 736, 740 (Minn. 1998). Even if Pollard

satisfies these three requirements, we will reverse his conviction only if necessary “to

ensure fairness and the integrity of the judicial proceedings.” Id.

       The state concedes the first two plain-error requirements, admitting that the

inadequate jury-trial waiver was plain error under State v. Little, 851 N.W.2d 878, 883–

84 (Minn. 2014). To meet the third requirement—that the error affected his substantial

rights—Pollard must show that the inadequate waiver “was prejudicial and affected the

outcome of the case.” Griller, 583 N.W.2d at 741. But Pollard argues that he is not

required to offer particularized facts to show prejudice under Little. It is true that the

Little court rejected the notion that the defendant in that case was required to offer


                                              7
evidence “on whether he would have sought a jury trial had he been properly informed of

his rights.” 851 N.W.2d at 885. But the court did not declare that no defendant would

have to offer such evidence. Little is easily distinguished from this case. The defendant in

Little never properly waived his jury-trial right to an amended charge of first-degree

criminal sexual conduct, which “significantly increased the range of potential

punishment.” Id. at 884–85. It was unclear from the record that the defendant knew about

this charge at all before trial, and his defense counsel stated after trial that the defendant

“may not have had a full appreciation of what was happening in the days leading up to

trial because everything was moving at ‘laser light speed.’” Id. at 885. These unique facts

prevented the supreme court from assuming “that Little and his counsel fully discussed

the advantages and disadvantages of waiving a jury trial on the significantly more serious

charge of first-degree criminal sexual conduct.” Id. For this reason, the supreme court

reversed the first-degree criminal-sexual-conduct conviction and remanded the case. Id.

at 886.

          Pollard’s circumstances are quite different and do not promote the same outcome.

The record does not suggest that Pollard was ever unaware of the charges he faced. Nor

does it include any circumstances that cast any doubt on the assumption that Pollard and

his attorney discussed Pollard’s constitutional right to a jury trial before he opted for a

bench trial. See State v. Fields, 279 Minn. 374, 377, 157 N.W.2d 61, 63 (1968) (“[I]n the

absence of contrary evidence, there is a presumption that appointed counsel consulted

with defendant and advised him of his rights.”). Pollard makes no other argument tending

to show that he would have chosen a jury trial if the district court had required an express


                                              8
waiver of that right. Because Pollard did not show that the inadequate waiver affected his

substantial rights, he does not satisfy the plain-error standard. We affirm his conviction.

       Affirmed.




                                             9